NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0658-19T3

WELLS FARGO BANK,
N.A.,

          Plaintiff-Respondent,

v.

MARVIN HOWARD,

          Defendant-Appellant,

and

MRS. MARVIN HOWARD, His
Wife, PAMELA S. HOWARD,
LANCASTER MORTGAGE
BANKERS, LLC, and STATE OF
NEW JERSEY,

     Defendants.
_____________________________

                    Submitted December 14, 2020 – Decided January 21, 2021

                    Before Judges Hoffman and Smith.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Essex County, Docket No.
                    F-025273-17.
            Marvin Howard, appellant pro se.

            Reed Smith, LLP, attorneys for respondent (Henry F.
            Reichner, of counsel and on the brief).

PER CURIAM

      Pro se defendant 1 Marvin Howard appeals from the September 30, 2019

Chancery Division order, which denied his motion to vacate a July 9, 2019

sheriff's sale and confirmed the sale as valid. We affirm.

      On August 5, 2005, defendant executed a note in the amount of $200,000

in favor of Lancaster Mortgage Bankers. On the same date, defendant and his

wife, Pamela S. Howard, secured the debt by executing a mortgage on the

property located at 13-15 Melville Place (the property) in Irvington.       The

mortgage was recorded on August 26, 2005. Lancaster Mortgage Bankers later

assigned the mortgage to plaintiff Wells Fargo Bank, N.A. (Wells Fargo).

Plaintiff recorded the assignment on April 25, 2017.

      On November 7, 2017, plaintiff filed a foreclosure complaint, alleging the

loan to be in default due to defendant's failure to make installment payments

since May 1, 2017. After defendant did not file an answer or otherwise respond



1
  In this opinion, we refer to Marvin Howard as defendant as he is the only
appellant.
                                                                        A-0658-19T3
                                       2
to the complaint, on April 13, 2018, plaintiff requested the clerk enter the

default. On August 14, 2018, plaintiff moved for entry of final judgment, and

on September 5, 2018, the Chancery Division granted the motion.

      A sheriff's sale was scheduled for January 8, 2019, but adjourned due to

defendant filing for bankruptcy. The sale was ultimately rescheduled for July

9, 2019, and on that date, the property sold for $140,000 to a third-party buyer

identified as 13-15 Melville LLC.

      Six days later, on July 15, 2019, defendant, making his first appearance in

this action, filed a pro se motion objecting to the sheriff's sale, pursuant to Rule

4:65-5. Defendant's motion challenged the validity of the sheriff's sale and

sought "an Order by Court to confirm the foreclosure sale supported by a

Sheriff's Report of Sale[.]"

      On September 30, 2019, the motion judge denied defendant's motion and

ordered the "sale shall remain valid and in full force and effect[.]" In his written

opinion accompanying the order, the judge first noted defendant's apparent

failure to notify the third-party buyer of his motion, which Rule 4:65-5 requires.

Addressing the merits of defendant's objection, the judge rejected defendant's

two arguments 1) "that the sheriff's sale . . . should be vacated because there is

nothing in the court records confirming the sale[,]" and 2) "that his motion is


                                                                            A-0658-19T3
                                         3
meant to 'maintain the integrity of the process to assure the sale was fairly

conducted.'" The judge explained,

            [D]efendant has not presented any legal authority that
            requires the generation of court records in confirmation
            of a valid Sheriff's sale . . . . [D]efendant does not
            produce any argument or information that indicates the
            sale wasn't fairly conducted. Rather the substance of
            defendant's motion essentially challenges the plaintiff
            and the sheriff to provide evidence of a fairly conducted
            Sheriff's sale. However, it is the defendant's burden to
            demonstrate such an issue with the sale. There is no
            burden on the plaintiff or the sheriff to demonstrate the
            validity of the sale. This is particularly true in this
            instance where the defendant fails to articulate any
            specific issue or irregularity with respect to the sale.

Thus, the judge denied the motion, concluding that defendant "failed to establish

any basis for vacating the otherwise valid sheriff's sale."

      Defendant filed his notice of appeal on October 11, 2019. On November

22, 2019, the sheriff filed a report of sale for the property dated October 9, 2019.

      Defendant raises the following argument on appeal:

            THE APPELLATE DIVISION MUST DECIDE
            WHETHER THE TRIAL COURT FAILED TO SET
            ASIDE THE SHERIFF’S SALE WHEN NO
            ADMISSIBLE EVIDENCE PROVE[D] THE SALE
            WAS AUTHORIZED BY THE STATUTE AND WAS
            CONDUCTED BY SHERIFF AND WHEN THE
            DOCKET RECORD EVIDENCE SHOWED THAT
            THE SALE WAS NOT PROPER, AS MATTER OF
            LAW.


                                                                            A-0658-19T3
                                         4
      We review a trial court's denial of a motion to vacate a sheriff's sale under

an abuse of discretion standard. U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J.

449, 467 (2012). An abuse of discretion occurs when a decision is "made

without a rational explanation, inexplicably departed from established policies,

or rested on an impermissible basis." Iliadis v. Wal-Mart Stores, Inc., 191 N.J.

88, 123 (2007) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002)).

      Rule 4:65-5 governs motions to vacate a sheriff's sale, allowing persons

to "motion for the hearing of an objection . . . within 10 days after the sale or at

any time thereafter before the delivery of the conveyance." Rule 4:65-5 requires

that "[n]otice of the motion shall be given to all persons in interest[.]" The trial

court's power to void a sheriff's sale "is discretionary and must be based on

considerations of equity and justice." First Trust Nat'l Ass'n. v. Merola, 319

N.J. Super. 44, 49 (App. Div. 1999). A court may grant equitable relief to set

aside a sheriff's sale when irregularities occur in the conduct of the sale, such as

fraud, accident, mistake, or surprise. Orange Land Co. v. Bender, 96 N.J. Super.

158, 164 (App. Div. 1967).

      However, in response to a motion to vacate a sheriff's sale, "the court may

summarily dispose of the objection; and if it approves the sale and is satisfied


                                                                            A-0658-19T3
                                         5
that the real estate was sold at its highest and best price at the time of the sale,

it may confirm the sale as valid and effectual[.]" Rule 4:65-5. Indeed, when a

timely objection is made to a sheriff's sale, the law requires "the entry of a formal

order confirming the sale[.]" Hardyston Nat'l Bank v. Tartamella, 56 N.J. 508,

511 (1970).

      Rule 4:65-6(a) requires sheriffs "selling lands to pay debts" to "file with

the court a report of any sale made, verified by affidavit, stating the name of the

purchaser and the price and terms of sale." However, this rule does not impose

upon sheriffs a deadline for filing reports of sale or accompanying affidavits .

Nor do the rules require a court's confirmation of a sheriff's sale be based on the

sheriff's report of sale.

      Defendant argues that the motion judge abused his discretion by

confirming the sheriff's sale without sufficient proof that the sale occurred . He

contends that upon his objection to the sale, the other parties should have

produced evidence of the sale, such as a sheriff's report of sale, a contract of

sale, an affidavit from the sheriff, an "affidavit of publication of advertisement",

or an "affidavit of Proof of Posting". He frames this alleged inadequate proof

as an irregularity that requires the sale be vacated. Finally, because he contends

no evidence established the sale's validity, he argues the motion judge's


                                                                             A-0658-19T3
                                         6
conclusion that the sale was valid lacked factual support, deviating from the

requirements of "fundamental due process."

      We reject these arguments and affirm, for substantially the same reasons

expressed by the motion judge. Defendant failed to identify any irregularity in

the sheriff's sale justifying an order vacating the sheriff's sale. Defendant made

no allegation of fraud, accident, mistake, lack of notice, or improper service.

The burden of producing evidence of an improper sale was on defendant, and

not on plaintiff to prove a validly conducted sale. See E. Jersey Sav. & Loan

Ass'n v. Shatto, 226 N.J. Super. 473, 476 (Ch. Div. 1987). Therefore, plaintiff's

purported failure to offer sufficient proof of the sale was not a reversible

irregularity. Because no rule conditions the validity of a sheriff's sale on the

filing of a report of sale, the motion judge's confirmation of the sale before

receiving the sheriff's report likewise cannot be considered such an irregularity.

      In any event, defendant's own motion challenging the subject sheriff's sale

included sufficient evidence of the sale's occurrence and validity.          In a

supporting certification, defendant attached as Exhibit A "a true copy of the

Sales Listing Detail Essex County, NJ," which listed plaintiff and defendant,

described the property, listed the upset price, and stated that on July 9, 2019,

13-15 Melville LLC purchased the property for $140,000. Thus, the record


                                                                          A-0658-19T3
                                        7
clearly contained sufficient factual support for the entry of the judge's order

denying defendant's motion.

      We are satisfied that the motion judge did not abuse his discretion when

he denied defendant's motion and confirmed the sheriff's sale of defendant's

property.

      Affirmed.




                                                                       A-0658-19T3
                                      8